Citation Nr: 0607866	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  99-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision.  The 
veteran filed a notice of disagreement (NOD) in March 1999, 
and the RO issued a statement of the case (SOC) in May 1999.  
In August 1999, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals), in which he 
requested a Board hearing.  Later that same month, the 
veteran's representative submitted a request for a local 
hearing before RO personnel.  In a September 1999 letter, the 
veteran's mother cancelled the veteran's RO hearing. 

In August 2000, the veteran requested a videoconference 
hearing in lieu of a Travel Board Hearing.   

In January 2001, the veteran's mother appeared for the 
scheduled videoconference hearing, however, the veteran 
failed to appear and no statement of good cause for the 
veteran's non-appearance was provided.  See 38 C.F.R. 
§ 20.700(b).  Since the veteran was represented by a service 
organization, and in light of 38 C.F.R. § 20.708, a pre-
hearing videoconference was conducted.  At that time, since 
good cause for having a hearing without the veteran was not 
provided, a Veterans' Law Judge advised the veteran's 
representative that the case would be held in abeyance to 
allow for submission of additional argument and evidence.  
Later that month, the veteran's mother, through the veteran's 
representative, submitted additional argument in support of 
the veteran's claims.

In April 2001, the Board remanded the claims on appeal to the 
RO for additional action.  Following completion of the 
requested action, the RO continued the denial of the 
appellant's claims (as reflected in the April 2002 SSOC).

In October 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letter of 
January 2003, the Board notified the appellant and his 
representative of the additional development.

However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was held to be invalid.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, in July 2003, the Board 
remanded this matter to the RO for completion of the 
development action requested, and consideration of the claim 
in light of the additional evidence.  As reflected in the 
October 2004 SSOC, the RO continued the denial of service 
connection for PTSD and for schizophrenia.

The Board's decision denying the veteran's claim for service 
connection for PTSD is set forth below.  The claim for 
service connection for schizophrenia is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2. The competent and probative medical evidence on the 
question of psychiatric diagnosis establishes that the 
veteran does not meet the diagnostic criteria for PTSD. 


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

Through the April 1998, April 2001, January 2004, June 2004 
and January 2005 notice letters, the May 1999 SOC, and the 
April 2002, October 2004 and June 2005 SSOCs, the appellant 
and his representative were notified of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, the appellant was afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the April 2001, January 2004, June 
2004, and January 2005 notice letters satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the appellant that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was also requested to identify and 
provide the necessary releases for any medical providers from 
which he wished the RO obtain and considered evidence.  
Additionally, the appellant was invited to submit evidence in 
his possession that supported his claim.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims). As noted above, the Board finds that the four 
content on notice requirements have been met in this case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the case now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
appellant after the December 1998 rating action on appeal, 
and well after a substantially complete application was 
received.  However, in this case, such makes sense, inasmuch 
as the VCAA was not enacted until November 2000, almost two 
years after the December 1998 rating decision.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, the rating action, numerous RO letters, SOC, 
and the SSOCs have repeatedly explained to the appellant what 
was needed to substantiate his claims.  As a result of RO 
development and the Board's April 2001 and July 2003 remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the appellant's appeal.  The RO most recently readjudicated 
the appellant's claims in June 2005 on the basis of all the 
evidence of record, as reflected in the SSOC.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The RO, on its own 
initiative as well as pursuant to the Board's remands, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims, to include obtaining military, VA, and private 
medical and examination records.   In addition, in connection 
with the claim, the RO arranged for the appellant to undergo 
VA examinations, the reports of which are of record.  The 
appellant and his representative have been given the 
opportunity to submit evidence to support his claim, which 
they have done.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate any existing, pertinent evidence, in 
addition to that noted above, that needs to be obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim for service connection for PTSD.

II.  Background

The service medical records are completely negative for 
complaints, findings, or diagnoses of any psychiatric 
disorder. The veteran was psychiatrically normal on entrance 
examination of May 1974 and separation examination of May 
1977.

Post service, the veteran was evaluated and treated at the 
Cumberland County Mental Health Center in December 1980 and 
in February 1981 after facing charges for harassing women by 
telephone.  The initial diagnosis provided in December 1980, 
by R. Moress, M.D., was schizoid personality with a final 
diagnosis in February 1981 by K. Chang, M.D., of other sexual 
deviation and unspecified personality disorder.
 
Medical records from Cape Fear Valley Hospital reflect that 
in August 1983 the veteran was admitted for acute psychosis.  
His mother told the treating physician, Assad Meymandi, M.D., 
that the veteran had been experiencing hallucinations and 
delusions.  The veteran stated that he heard voices and had 
great difficulty sleeping and this had been going on for a 
few years.  Final diagnosis at discharge was Axis I:  (1) 
Acute psychosis, most likely drug induced; (2) Schizophrenic 
disorder, chronic, undifferentiated type; and Axis II: (1) 
Schizoid personality disorder; (2) Obsessive compulsive 
personality profile.  

An August 1983 Cumberland County Mental Health Center record 
reflects that the veteran was experiencing auditory 
hallucinations, grandiose delusions, disorganized behavior 
and feeling terrified.  The diagnosis was Axis I:  
Schizophreniform disorder; and Axis II:  Schizoid personality 
disorder.  In September 1983, the veteran was admitted to the 
Detox Crisis Unit for a nervous condition.  He returned to 
periodic outpatient treatment from October 1983 to July 1994 
under the care of Clifton McParland, M.D.  Dr. McParland 
diagnosed the veteran with Axis I:  Schizophrenia, 
undifferentiated type, chronic; Axis II:  None; and Axis III: 
Seizure Disorder.

VA outpatient and inpatient records show regular treatment 
and evaluation of the veteran beginning in 1984 for 
psychiatric disorders variously diagnosed as chronic paranoid 
schizophrenia, schizo-affective disorder, substance abuse, 
accidental overdose, history of seizure disorder versus 
pseudoconvulsions by history, passive aggressive personality 
disorder and anxiety.  

In a September 1999 letter, L. A. Dunn, M.D., a VA 
psychiatrist, stated that he had been treating the veteran 
for a number of years for severe chronic paranoid 
schizophrenia.  The veteran had been completely disabled from 
any work for at least 10 years.  The doctor opined that as a 
result of the veteran's psychiatric condition, he was not 
competent to handle funds and he was not competent to make 
decisions regarding his own care.  

A November 1999 Social Security Administration record 
reflects that the veteran was determined disabled as of 
January 16, 1984.  The determination appears to be based upon 
Dr. A. Meymandi's September 1989 psychiatric report that 
provided a primary diagnosis of schizophrenic disorder, drug 
induced and a secondary diagnosis of seizure disorder.  

On January 2002 VA mental disorder examination for the 
purpose of determining the nature and etiology of any current 
chronic psychiatric disorder, the examiner noted that he 
reviewed the claims file prior to completion of the 
examination.  The veteran gave a history of having difficulty 
for some 25 years and that his condition was pretty much the 
same.  He heard four separate voices almost constantly, on a 
daily basis.  The veteran stated that he had been "paranoid 
in the past" where he thought people were laughing and 
talking about him, but he did not feel that way anymore.   He 
also stated that he had sleep disturbance, but slept better 
if he took his medication and drank a few beers.  He stated 
he was anxious and easily startled, but not more than usual.  
He was uncomfortable in crowds because he did not like people 
looking at him.   The veteran denied any suicide attempts or 
panic attacks.
The examiner reported that the veteran was asked if he had 
any unusual or any traumatic experiences during service and 
he denied this.  The examiner stated that the veteran's 
medical records indicated that the veteran had many past 
hospitalizations in the VA system for schizophrenia as well 
as outpatient records reflecting treatment for schizophrenic 
illness.   The examiner commented that there was some mention 
in the records about PTSD, but again the veteran can not 
provide any information about any traumatic event or 
stressor.  The diagnoses were schizophrenia, chronic, 
undifferentiated; and schizoid personality.  Psychosocial 
stressors ; Axis III: None; Axis IV:  Not able to work, 
withdrawn, impaired social interactions; and Axis V:  Global 
Assessment of Functioning (GAF) of 35 with severe impairment 
in social and occupational functioning.  The examiner stated 
that the veteran was competent for VA purposes at that time.  
He also commented that he could find no evidence to 
substantiate a diagnosis of PTSD at that time.  The examiner 
furthered that the veteran most certainly had a chronic 
schizophrenic illness that was well documented in his chart.  

On January 2004 VA mental disorder examination for the 
purpose of determining the nature and etiology of any current 
psychiatric disorder, the examiner noted that he conducted an 
extensive review of the claims file and the veteran completed 
the Minnesota Multiphasic Personality Interview (MMPI-2) to 
assist in determining a diagnosis.  The veteran stated that 
he went to college and graduated after four years.  After 
college, he returned to his hometown and he spent a year 
"walking around town."  He then decided to enlist in the 
military and ended up stationed in Germany where he was a 
health inspector for commissaries, the water supply, and 
working with soldiers with communicable diseases.  He never 
advanced beyond E-4, and stated that he felt that he was too 
"lenient."  The veteran stated "I am an introvert, but it 
wasn't a problem until the military."  He contended that 
while one commanding officer never supported the veteran for 
a promotion to E-5, the veteran stated that at the time of 
discharge another commanding officer suggested that if he 
stays, he would be offered an opportunity to attend Office 
Candidate School.  The examiner noted that during the 
interview, the veteran did not volunteer any other problems 
nor did he state that he experienced any stressful events 
during his military career.  However, according to letters in 
the claims file from the veteran's mother, the veteran was 
seen by a psychiatrist in the military.  

The examiner noted that the service records did not indicate 
that the veteran was seen by a mental health professional,  
the discharge physical did not indicate a mental problem, and 
the veteran wrote on the form " to the best of my knowledge, 
I am in good health."  The examiner commented that in order 
to resolve these conflicting reports, the veteran was 
directly asked if he had any other problems during service.  
The veteran responded that for a time, he considered 
declaring himself a pacifist so that he could be released and 
had discussed this with a chaplain.  However, the chaplain 
convinced him that "it was ok to kill," so he decided to 
stay.  When asked again about other problems, the veteran 
replied, "nothing that I can think of."  Upon returning 
home, the veteran once again (as he did prior to entering the 
military) spent around eight months "walking the city."  At 
that time, he recalls crossing a bridge and seeing the Mona 
Lisa in front of him, and then he started hearing voices 
inside his head.  The examiner commented that the veteran's 
mother stated that the veteran was diagnosed with 
schizophrenia by Dr. Meymandi in the spring of 1978, however, 
reports from this physician did not suggest involvement until 
1983.   The examiner reported that in 1979 the veteran 
obtained employment on a plastics assembly line, although 
there was another psychiatric hospitalization during this 
period (with a diagnosis of Schizophrenia), and treatment by 
a Dr. Fleishman.  The examiner found that the veteran's 
reported history, presentation during the examination and 
objective testing (MMPI-2) did not support a diagnosis of 
PTSD.  There was no evidence of a significant traumatic 
event, no re-experiencing of a trauma, no avoidance of 
related stimula, and no evidence of increased arousal that 
was typically seen in PTSD.  In the absence of unstable mood, 
the veteran experienced auditory hallucinations to include 
several voices that keep up a running commentary, mildly 
disorganized thinking, as well as a significant reduction in 
self-care, occupation achievement, and interpersonal 
abilities.  The examiner opined that there was ample 
documentation to indicate that this was a chronic condition, 
first diagnosed in 1978.  The diagnosis was schizophrenia, 
chronic, undifferentiated type with a GAF of 32.  





III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a) (2005), 
which incorporates the provisions of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  A more 
recent amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002).

In this case, the veteran has alleged that he suffers from 
PTSD as a result of his military service.  However, the Board 
finds that the first element required to establish service 
connection for PTSD has not been met, inasmuch as the 
competent and probative medical evidence of record 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.

The record shows no diagnosis of PTSD or any other 
psychiatric disorder in service, and the veteran was found 
psychiatrically normal on all examinations in service. 
Furthermore, the post-service medical evidence of record does 
not show a confirmed diagnosis of PTSD to date.  The post-
service clinical psychiatric findings include schizophrenia, 
chronic and schizoid disorder, but they were not noted to be 
related to any diagnosis of PTSD.

On VA psychiatric examinations of January 2002 and January 
2004, after a comprehensive review of the records in the 
veteran's claims file, consideration of his military history, 
and a current examination, two different VA examiners  
concluded that the veteran did not meet the diagnostic 
criteria for PTSD.  Such opinions were based on a review of 
the extensive record including the veteran's specific 
contentions, his service records, the post-service medical 
evidence, and a current examination of the veteran.  
Significantly, neither the veteran or his representative has 
presented nor alluded to the existence of any contrary 
medical opinion (evidence that establishes that he, in fact, 
meets the criteria for service connection for PTSD).

The Board has taken into consideration the veteran's 
assertions advanced in connection with his claim, and does 
not doubt the sincerity of his beliefs.  However, as 
indicated above, the claim decided herein turns on a medical 
matter-fundamentally, whether the veteran has the disability 
for which service connection is sought-and, as a layperson 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As the competent and probative medical evidence on the 
question of psychiatric diagnosis establishes that the 
veteran does not meet the diagnostic criteria for PTSD, the 
Board finds that a critical element to establish service 
connection for such disorder is lacking, and that discussion 
of the remaining criteria of 38 C.F.R. § 3.304(f) simply is 
not necessary.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the veteran's claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for PTSD is denied.



REMAND

The Board's review of the claims file reveals that additional 
development of the remaining claim for service connection for 
schizophrenia is warranted.

As indicated above, the veteran's service medical records are 
completely negative for complaints, findings, or diagnoses of 
any psychiatric disorder.   However, the veteran and his 
mother maintain that he saw a psychiatrist in service while 
he was stationed in Germany.  Furthermore, the record 
reflects that only a few pages of the veteran's service 
personnel recordswere obtained and as such the veteran's 
complete service personnel records are not associated with 
the claims file.  Thus, the RO should request from National 
Personnel Records Center (NPRC) and any other appropriate 
sources all outstanding service medical records, to include a 
specific request for psychiatric evaluation and/or treatment 
records, and all service personnel records of the appellant, 
associating all records and/or responses received with the 
claims file.  See 38 U.S.C.A. § 5103A(a)(3).

The record also suggests that there may be post-service 
private medical treatment records that have not been 
associated with the claims file.   In a January 2001 
memorandum, the veteran's mother stated that the veteran was 
taken to a primary care physician within 6 months of 
discharge.  A March 1981 record from Cumberland County Mental 
Health indicates that the veteran was seeing a private 
psychiatrist for evaluation and treatment and that his 
records were mailed to this psychiatrist.  However, there is 
no record identifying this psychiatrist.  In a February 1984 
VA discharge summary, it was noted that the veteran had been 
previously treated at Cumberland Psychiatric Hospital; 
however, there are no records from this provider.  In an 
August 1983 Cape Fear Valley Hospital discharge summary, Dr. 
Assad Meymandi, the treating physician, stated that 3 years 
ago the veteran was seen by Dr. Stephen Fleishman for 
psychiatric evaluation and he indicated that he reviewed Dr. 
Fleishman's results.  However, Dr. Fleishman's records are 
not associated with the claims file.  Hence, the RO should 
undertake appropriate action to obtain any such records, to 
include obtaining further information from the appellant and 
his mother, as needed.

In the January 2004 VA examination report, the examiner 
diagnosed the veteran with schizophrenia, chronic, 
undifferentiated type and stated that there was ample 
documentation to indicate that this had been a chronic 
condition, first diagnosed in 1978 (within one year after 
discharge from service).  However, the examiner opined that 
the veteran's mental disorder was not as least as likely as 
not due to his military experience essentially due to the 
lack of documentation in service of any such conditions, the 
veteran's inability to provide evidence of any stressors in 
service and because the veteran indicated during the 
examination that his first psychotic episode occurred six to 
eight months past discharge.  Additionally, the examiner set 
forth a possible "biopsychosocial etiology" in that the 
veteran probably was already in the beginning stage of this 
illness prior to his military service.  Thus, the current 
evidence of record does not clearly establish the nature and 
etiology of the veteran's current psychiatric disorder, and 
its relationship, if any, to military service.  As such, the 
Board finds that a new VA psychiatric examination, by a 
psychiatrist (M.D), would be helpful in resolving the claim 
for service connection.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2005). Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
does not report for the scheduled examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records. The claims file currently 
includes hospitalization and outpatient treatment records 
from the Lafayetteville VA medical center (MC), dated from 
January 1984 to February 1993, and from the Durham VAMC, 
dated from December 1983 to December 2002.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).   Hence, the RO must obtain all outstanding 
pertinent medical records from the Lafayetteville VAMC since 
February 1993 and the Durham VAMC since December 2002, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005) as regards requesting records from Federal facilities. 

The claims file also reflects that in November 1989, the 
veteran was awarded disability benefits from the Social 
Security Administration (SSA).  In April 2002 the medical 
records upon which that decision was based were associated 
with the claims file.  However, since that time, the medical 
records have become damaged and are not legible.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
ordered VA to obtain relevant SSA records.  The Court stated 
that the possibility that the SSA records could contain 
relevant evidence, including medical opinions as to the 
etiology of the appellant's schizophrenia, could not be 
foreclosed absent a review of those records.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   Thus, the 
RO should obtain additional copies of the medical records 
used by SSA in its determination, specifically Dr. Assad 
Meymandi's September 1989 evaluation report, for 
consideration in connection with the claim remaining on 
appeal. The Board points out that VA must make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2).

Further, to ensure that all due process requirements Lastly, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one- year period for 
response (of which he was not previously notified). See 38 
U.S.C.A § 5103; but see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3) (West 2004) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period). The RO should also request the 
veteran to submit all evidence in his possession. After 
providing the required notice, the RO should obtain any 
additional evidence for which he provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  The RO 
should specifically request that the veteran furnish the full 
name and address of the primary care physician he saw within 
six months of his discharge (as indicated by the veteran's 
mother in a memorandum submitted by the veteran's 
representative in January 2001); the private psychiatrist 
referred to in the March 1981 Cumberland County Mental Health 
Center record; and Dr. Assad Meymandi (whom the veteran's 
mother has indicated she has spoken with on the telephone).  
In addition, the RO should specifically request that the 
veteran provide authorization to enable VA to obtain 
pertinent medical records involving treatment at the Cape 
Fear Valley Hospital from June 1977 to August 1983 to include 
urgent care records and Dr. Stephen Fleishman's records. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1. The RO should contact the NPRC to 
obtain a complete copy of the veteran's 
service medical records, to specifically 
include a request for psychiatric 
evaluation and/or treatment records, and 
service personnel records.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should obtain all outstanding 
pertinent  records of psychiatric 
evaluation and/or treatment from 
Layfayetteville VAMC, from February 1993 
to the present and from Durham VAMC, from 
December 2002 to the present. The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

3.  The RO should obtain from SSA another 
copy of the medical records relied upon 
concerning the claim for disability 
benefits, to specifically include Dr. 
Assad Meymandi's September 1989 report of 
psychiatric evaluation.  The RO must 
follow the  procedures set forth in 38 
C.F.R. § 3.159(c) (2005) as regards 
requesting  records from Federal 
facilities.  All  records and/or 
responses received should  be associated 
with the claims file.  

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the  veteran to submit all 
pertinent evidence in his     possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter    should clearly explain 
to the veteran that he has a full  one-
year period to respond (although VA may 
decide     the claim on appeal within the 
one-year period).  

The RO should specifically request that 
the veteran authorization to obtain all 
records of treatment for and/or evaluation 
from the primary care physician he saw 
within six months of his discharge (as 
indicated by the veteran's mother in a 
memorandum submitted by the veteran's 
representative in January 2001); the 
private psychiatrist referred to in the 
March 1981 Cumberland County Mental Health 
Center record; and Dr. Assad Meymandi 
(whom the veteran's mother has indicated 
she has spoken with on the telephone).  In 
addition, the RO should specifically 
request that the veteran provide 
authorization to enable VA to obtain 
pertinent medical records for treatment at 
the Cape Fear Valley Hospital prior to 
August 1983 to include urgent care records 
and Dr. Stephen Fleishman's records

5.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by    following the 
current procedures set forth in 38 C.F.R.      
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought     are not 
obtained, the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

6.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a psychiatrist, 
at an appropriate VA medical facility.  
The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The physician should clearly indicate 
whether the veteran currently suffers from 
schizophrenia.  The physician should 
render an opinion, consistent with sound 
medical principles, as to whether such 
disability at least as likely as not 
(i.e., there is at least a 50 percent 
probability) (a) had its onset in service; 
or (b) was manifested to a compensable 
degree within 1 year of separation from 
service; or (c) is otherwise medically 
related to service.  

If any currently diagnosed acquired 
psychiatric disorder is found to have 
existed prior to service, the physician 
should state whether such disability 
increased in severity during service, and 
if so, whether such increase was beyond 
the natural progress of the condition.  In 
rendering the requested opinion, the 
physician should discuss the veteran's 
service medical and personnel records and 
the January 2004 VA examiner's findings 
and opinions.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for    
service connection for schizophrenia in 
light of all pertinent evidence and legal 
authority.  

10.  If the benefit sought on appeal 
remains denied, the  RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


